TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 5, 2014



                                      NO. 03-12-00792-CR


                                    Leeroy Suarez, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction entered by the trial court on November 1,

2012. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment of conviction. Therefore, the Court affirms the trial

court’s judgment of conviction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.